Citation Nr: 1742165	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for cause of the Veteran's death.




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  He died in February 2009, and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Appellant originally requested a hearing before the Board.  She was scheduled for a hearing in November 2013, but failed to appear for the proceeding.  She has not requested that the hearing be rescheduled, nor has she provided good cause for why she did not appear.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(a) (2016).

In a January 2013 rating decision, the RO denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151 (West 2014).  The Appellant did not submit new evidence or submit a Notice of Disagreement (NOD) within a year of the rating decision and that determination is final.  As entitlement to DIC under 38 U.S.C. § 1151 has already been adjudicated it will not be reconsidered herein.  

The claim was previously before the Board in September 2014 when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran died in February 2009; the immediate cause of death was cardiopulmonary arrest and chronic obstructive pulmonary disease (COPD).  

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss, tinnitus, traumatic arthritis of the right knee, and degenerative arthritis of the right hip. 

3.  The Veteran's fatal cardiopulmonary arrest and COPD were not shown in service or within the first post-service year, and have not been shown by competent evidence to be related to a disease or injury of service origin.  

4.  A preponderance of the evidence is against a finding that the cause of the Veteran's death is due to, or related to, his military service or that his service-connected disabilities contributed substantially or materially to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3,159 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records are in the file.  The Board notes that the September 2014 remand by the Board directed that the RO contact the Appellant and request that she complete a medical release form, allowing VA to obtain treatment records from two private physicians on her behalf.  An October 2014 duty to assist letter provided the Appellant the appropriate release form, but the Appellant failed to respond.  In a February 2017 letter from the Appellant, she asserted that additional VA treatment records may be at the Lakeside VA clinic in Chicago, Illinois.  However, those treatment records have been associated with the record.  

Therefore, the Board is satisfied that there has been substantial compliance with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2014 and June 2015, VA medical opinions regarding the claim of service connection for the Veteran's death were obtained.  These opinions are adequate for the purposes of adjudicating the instant claim, as the VA medical professionals provided opinions based on a substantive review of the record and with a supporting rationale which considered the Veteran's complaints, symptoms, and history, along with the Appellant's contentions regarding the cause of his death.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R.         § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

The Appellant seeks service connection for the cause of the Veteran's death.  She has not specifically alleged that the Veteran's service-connected disabilities caused his death.  Instead, she has consistently asserted that the Veteran's general bad health, presumed to include his service-connected disabilities, contributed to his death.  

The Veteran's death certificate lists the cause of death as cardiopulmonary arrest and COPD.  There is no factual basis in the record that the diseases listed as the causes of death on the Veteran's death certificate were incurred during service.  Service treatment records (STRs) are negative for the conditions or any related symptoms.  The Veteran's STRs show that upon entry into service his cardiovascular system and lungs were normal and there is no indication he sought treatment for a heart or respiratory condition during service.  The June 1946 exit examination also reflects a normal cardiovascular system and normal lungs, and a chest X-ray done at the time reflected no abnormalities. 

The Appellant has submitted lay statements that the Veteran had a variety of illnesses and spent a significant amount of time receiving treatment from various medical facilities throughout his lifetime.  Although the Veteran was first treated for coronary artery disease in 1990, this was 44 years after his separation from service and there is no indication that the Veteran experienced symptoms of a heart disorder since service.  38 C.F.R. § 3.303(b), 3.307, 3.309.  While medical evidence supports that the Veteran received medical care for a range of medical conditions throughout his life, the evidence does not support a finding of service connection for any illnesses or diseases beyond those for which the Veteran was service-connected.  

Specifically, post-service treatment records reflect that the Veteran had heart surgery in September 2008 and was admitted to hospice care in December 2008, where he died two months later.  Treatment records do not include any probative medical evidence or opinion showing a causal relationship between the Veteran's cardiopulmonary arrest and COPD and his active military service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There is also no evidence that the Veteran's service-connected disabilities contributed substantially or materially to his death.  At the time of his death in February 2009, service connection was in effect for bilateral hearing loss, traumatic arthritis of the right knee, tinnitus, and degenerative arthritis of the right hip.  

In June 2015, a VA examiner opined that it was "less likely as not" that the Veteran's cardiopulmonary arrest was caused by or a result of his service-connected disabilities.  The examiner provided rationale that while service connection was granted for traumatic arthritis of the right knee due to an injury in July 1946, there is no medical connection of the right knee injury to the cardiovascular disease, which developed in 1990.  Further, the 2015 VA examiner opined that the Veteran's COPD was "less likely as not" caused by or a result of his service-connected disabilities and medical evidence indicates that COPD was a result of the Veteran's history of smoking, not his right knee injury.  

In addition, a VA audiology examiner in December 2014 noted that the Veteran's death was "less likely than not" caused by the Veteran's service-connected impaired hearing and tinnitus.  The examiner continued that while the Veteran's sensorineural hearing loss and tinnitus would have caused communication difficulty in life, there is no evidence to indicate that the hearing loss or tinnitus contributed to the Veteran's death.   

These factors together weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The record does not include any probative medical evidence or opinion that the service-connected bilateral hearing loss, traumatic arthritis of the right knee, tinnitus, degenerative arthritis of the right hip contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death.  While the Appellant has submitted lay statements that her husband should have been receiving more compensation from the VA throughout his life due to his service-connected disabilities, she has not provided any medical evidence to support her current contention that his death was related to his service or his service-connected disabilities.  Further, a layperson is generally not capable of opining on matters requiring complex medical knowledge, as in this case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In turn, the medical opinions of record are granted a greater probative weight than her general contentions.  38 C.F.R. § 3.312.   

While the Board sympathizes with the Appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence indicating that the Veteran's service in any way led to his cause of death.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


